SENDER:                                                                                 I also wish to receive the follow
 a Complate items 1 and/or 2 for additional services.                                   ing services (for an extra fee):
   Complete items 3,4a, and 4b.
 a Print your name and address on the reverse of this form so that we can return this
   card to you.                                                                         1 • D Addressee's Address
 □ Attach this form to the front of the mailptoce, or on tho back if space does not
   permit.                                                                              2. D Restricted Delivery
 Q Write 'Return Receipt Requested" on tho maUptoco below the article number.
 a The Return Receipt will show lo whom tho articfo was delivered and the date
   dehvarod.
3. Article Addressed ttf                                            14a. Article Numho-
                                                                                                DDb?
                                                            7005
                                                                     "«ET>jSvfce Type                           .^
                                                                     S^egistered                         QtSertified
                                                                      D Express^Jatf                      D Insured
                                                                      r^^eMnTReceipt for Merchandise DCOD
                                                                      7. Date of Delivery       .


                                                                      8. Addressee's Address (Only if requested and
                                                                         fee is paid)

(^signature (Addressee or Agent)

PS Form 3811, December 1994                                                 102595-39-B0223     Domestic Return Receipt
United States Postal Service
                       M CALL EN TX 7




                       :, COURT OF APPEALS DISTF'
                        1 /:A-REEVES JUSTICE CENTER
                         ^9/HOLORCSA SUITE 3200
                                   ), TEXAS 78205